DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/21, 5/12/21, 6/13/21, 9/21/21, 4/4/22, 5/9/22 and 6/1/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: All of the limitation of claim 22 are found in claim 1. In both claim 1 and 22, a switching network that positions a first source element corresponding to one of a plurality of contact electrodes of a cochlear electrode into electrical communication with a testing circuit, determining an amount of electrical current provided by the first source element to the testing circuit via the testing circuit, and adjusting an output of the first source element based on the determined amount of electrical current provided by the first source element, when combined with the rest of the limitations in the claims, has not been taught or suggested by the priort. Specifically, the closest prior art is US 2009/0082831, which discloses a neurostimulator that utilizes a self-test to determine if the therapy output is within a predetermined threshold output (see TABLE 1, “Tolerance Test”). However, this differs from the claimed invention because it is silent as to a switching network that “positions” or “places” a source element into communication with a testing circuit. Secondly, although a source element will produce the source current, a “therapy output” as measured is not equivalent to the source current initially provided since the source current travels through a load within the stimulator itself before it is delivered to as therapy, thus potentially affecting the current value between the source current and the therapy output current. Finally, the ‘831 reference discloses that the stimulator enters Off mode in response to the determination, as opposed to adjusting the output of a source element, as claimed. The Examiner does not believe these differences would be obvious, either, based on the search performed and additional prior art that was found and cited below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2,827,041, US 2021/0361194, US 2013/0238048, US 2012/0277835 and US 2011/0160808.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792